March 7, 2012 Trust for Professional Managers 615 East Michigan Street Milwaukee, WI 53202 Ladies and Gentlemen: We consent to the incorporation by reference in this Registration Statement of our opinion dated December 18, 2009 regarding the sale of the Investment Class and Institutional Class shares of the Convergence Core Plus Fund (f/k/a Mariner 130/30 Fund), a series of Trust for Professional Managers.In giving this consent, however, we do not admit that we are “experts” within the meaning of Section 11 of the Securities Act of 1933, as amended, or within the category of persons whose consent is required by Section 7 of said Act. Very truly yours, /s/ Godfrey & Kahn, S.C. GODFREY & KAHN, S.C.
